Citation Nr: 1207504	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  He also has unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the California Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which did not reopen the claim for service connection for bilateral hearing loss and denied service connection for a cervical spine disorder.  

The Veteran testified before the Undersigned Veterans Law Judge (VLJ) at a Travel Board in Oakland, California in May 2010.  A transcript of that hearing is of record and associated with the claims folder.  

In September 2010, the Board reopened the claim for service connection for bilateral hearing loss and remanded the claim, along with the issue of service connection for a cervical spine disorder, for further development.  

By rating decision of October 2011, service connection for right ear hearing loss was granted, and awarded a noncompensable rating, effective August 2006.  This is considered a total grant on appeal as to this issue.  Therefore, that issue is no longer before the Board and not reflected on the title page.  

The issue of service connection for a cervical spine disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Resolving doubt in the Veteran's favor, his preexisting left ear hearing loss was worsened/aggravated as a result of in-service acoustic trauma


CONCLUSION OF LAW

Preexisting left ear hearing loss was aggravated by service. 38 U.S.C.A. §§ 1110 , 1111, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal with respect to the issues of entitlement to service connection for left ear hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection 

The Veteran claims that service connection is warranted for left ear hearing loss.  He maintains that his left ear hearing loss that preexisted service, was aggravated by his active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In cases of pre-existing disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet.App. 116, 123-30 (2003).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011). 

VA bears the burden to rebut the presumption of aggravation in service through a showing of clear and unmistakable evidence.  Laposky v. Brown, 4 Vet.App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Such evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  

Additionally, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet.App. 304, 306-307 (1993). Thus, "a lasting worsening of the condition"- that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet.App. 183, 189 (1997); Verdon v. Brown, 8 Vet.App. 529, 538 (1996).  

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 
5 Vet.App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss can be service connected.  Hensley at 159.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

At enlistment to service in June 1972, the Veteran underwent an authorized audiological evaluation.  The examination showed that the Veteran had a loss of 35 decibels at 4000Hz. in the left ear, which is indicative of left ear hearing loss for VA purposes.  A Report of Medical History indicated "no" when asked had you ever had or have you now hearing loss?  He was found qualified for enlistment.  In May 1973, a pair of large ear plugs were issued to the Veteran.  In a June 1974 separation examination, a whisper test was performed.  He scored 15/15.  He was found qualified for discharge.  

After service, the Veteran underwent an audiological examination in September 1983.  This examination was for qualification for the Army National Guard.  The audiological evaluation, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
10
5
5
20
45

The Veteran was found qualified for the Army National Guard.  

In September 1987, the Veteran underwent an audiological examination for retention purposes.  The audiological evaluation, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
25
20
35
70

The Veteran was found qualified for retention in the Army National Guard.  

Another audiological examination, without a date, was also associated with the claims folder.  The audiological evaluation, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
10
10
30
55

He was found qualified for retention.  

The Veteran underwent VA audiological examination in August 2004.  He indicated that he was having difficulty with background noise, conversations with friends and family, and needed to have the television tuned too loudly to hear it well.  He related he served in the infantry while on active duty in the Marines, and also served for 10 years in the National Guard for two weeks a year.  He stated that while on active duty, he was exposed to noise from firing machine guns.  In the National Guard, he was a combat engineer, and he was exposed to noise.  As a civilian, he stated that he was exposed to no occupational or recreational noise.  

The audiological evaluation, in puretone decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
25
40
55
65

Speech recognition score in the left ear was 96 percent.  The diagnosis was within normal limits from 250 to 1000 hertz, dropping from a mild to moderately severe sensorineural hearing loss from 2000 to 8000 hertz.  The examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of excessive noise exposure in service.  This opinion was based on the mild to moderately-severe sloping configuration of his current hearing loss.  According to the examiner, the loss was more consistent with presbycusis (age-related hearing loss) than noise-induced hearing loss.  

The Veteran underwent VA examination in August 2006.  This included a review of his August 2004 VA audiological examination, a repeat audiological examination of March 2006, National Guard audiological examinations from 1984 and 1987, plus one report with no date for comparison.  The Veteran's March 2006 VA examination indicated sensorineural hearing loss that was mild sloping to moderately-severe in the left ear.  He had to be reinstructed several times during the testing to push the button even if he thought he heard the beeps.  His word recognition scores were lower than expected with this hearing loss.  This examiner indicated that his hearing was consistent with presbycusis.  However, the August 2006 examiner indicated that given the Veteran's age of 53, his hearing loss was more likely related to his military and guard experience.  

The Veteran testified at a Travel Board hearing before the Undersigned VLJ in May 2010.  A transcript of that hearing is of record and associated with the claims folder.  He testified that he served in the infantry in the Marines and he had good hearing prior to service.  He indicated that he knew he had a problem with his hearing after he was separated from the National Guard.  Thereafter, he went to see a doctor regarding his hearing approximately four or five years later.  At the time of the hearing, he related that no doctor had told him that his hearing loss was related to service.  

Pursuant to the Board's September 2010 remand, the Veteran underwent a December 2010 VA audiological examination.  He complained of hearing loss.  He related that he served in the infantry in service, but was not a combat Veteran.  He completed field training firing machine guns, the M16, and throwing hand grenades.  He related that he also served in the National Guard as a combat engineer and he dealt with explosives.  At the time of the examination, he was a sales associate for Wal-Mart.  Prior to working in retail, he was a certified nursing assistant.  He also did marketing for 1 to 2 years.  He had no recreational noise exposure.  

The audiological evaluation, in puretone decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
15
20
35
50
75

His Maryland word list speech recognition score was too unreliable to score.  Therefore, the examiner did not provide an opinion as to the etiology of his hearing loss and asked that a second examination be scheduled in an effort that reliable speech recognition scores be obtained.  

The Veteran underwent a VA audiological examination in January 2011.  The examiner indicated that the Veteran was scheduled only for speech recognition testing.  Those tests were also too unreliable to score.  On review of the claims file, the examiner observed that the Veteran served as a rifleman.  His enlistment examination showed mild hearing loss in the left ear only.  At his service discharge examination, only a whisper test was done.  A whisper test, according to the examiner, is not considered an accurate measure of hearing as it is not sensitive to unilateral or high frequency hearing loss.  The examiner reviewed hearing screenings from the Veteran's National Guard service, and his VA August 2004, March 2006 and his November 2010 audiological examinations  

Given the evidence of preexisting hearing loss for the left ear at the time of service entrance, the evidence of military noise exposure and the evidence of worsening thresholds at later screenings, yet the lack of threshold information at separation from active service, the examiner concluded that it was at least as likely as not that the Veteran's preexisting left ear hearing loss exacerbated by his military noise exposure.  

Because defective hearing was noted on the examination when the Veteran accepted for active service, the presumption of soundness is not for application.  The fact that he was found physically qualified for active duty and accepted into active service is essentially a moot point.  The audiology examination performed in connection with his enlistment examination clearly showed left hearing loss at 4000 hertz.  The Veteran therefore needs to provide evidence of an increase in severity of his hearing loss during his active service.  If such is shown, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 

As for the question of whether the Veteran's preexisting left ear hearing loss disorder increased in severity during his active service, the Board notes that there is no in-service objective medical evidence showing an increase in severity.  There are no service treatment records documenting complaints or treatment for hearing loss, except for the one instance when he was issued ear plugs.  His discharge examination was essentially normal.  However, as the VA examiner ascribed no probative value to the whispered voice test, the Board will do the same.  

Recognition is given to the fact that the Veteran's hearing was tested after service in September 1983, September 1987, and on another occasion without a date, during his National Guard service.  On all occasions, the Veteran's hearing was worse than when tested on entrance onto active duty.  The medical evidence, in and of its self, does not show that the Veteran's preexisting defective hearing increased in severity during his active service.  

The Board has considered the opinions of the VA examiners who examined the Veteran in connection with this claim.  The Veteran's August 2004 and March 2006 examinations, both indicated, in pertinent part, that because of mild to moderately-severe sloping configuration of his current hearing loss, his current hearing loss was most consistent with age-related hearing loss.  The August 2006 VA examiner related the contrary; that examiner indicated that because of the Veteran's age of 53, it was more likely that his hearing loss was related to his military and guard experience.  

The Board also places significant weight on the opinion of the VA examiner who examined the Veteran in January 2011.  She did not perform additional puretone threshold testing as this was performed in December 2010, one month prior to her evaluation.  There, after a review of the claims file and an examination of the Veteran's bilateral hearing disorder, the examiner's opinion was that it was more likely as not that the Veteran's hearing loss was caused by or as a result of military noise exposure. The rationale for the examiner's opinion was based on the preexisting hearing loss for the left ear at the time of service entrance, the evidence of military noise exposure and the evidence of worsening of thresholds at later screenings, yet the lack of threshold information at separation from active duty.  The objective medical evidence showed decrease of the Veteran's hearing, albeit after service.  It is important to note that this worsening of hearing loss occurred, despite the issuance of ear plugs to the Veteran while he was on active duty.  There is no contradicting medical evidence of record. 

The Veteran's statements and sworn testimony asserting that his left ear hearing loss was the result of service has also been considered.  On this matter, the Board acknowledges that lay evidence concerning symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran is clearly competent to state that he experienced hearing loss in service, and that he continues to experience the residuals thereof.  He has provided no such testimony.  Rather, at his May 2010 Travel Board hearing, he stated that he did not notice hearing loss until after his National Guard service.  Thus, while he is competent to state that he had worsening hearing loss in service, the Veteran's testimony and statements are found questionable in light of the fact that the evidence of record has not substantiated these statements and the inconsistency of his testimony.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  

Nevertheless, the fact remains that the VA examiner clearly determined that the Veteran's military noise exposure exacerbated the Veteran's preexisting hearing loss.  It is true that none of the evidence of record shows an increase in severity of the Veteran's preexisting left ear hearing loss at any time during active service.  What is shown is an increase of hearing loss by the time he served in the Army National Guard.  However, the VA examiner presented a logical and coherent explanation as to why she felt that an exacerbation/increase had occurred.  That finding in and of itself denotes that the Veteran's hearing loss disability increased in severity even though no actual demonstration of an increase was shown.  

As an increase in the preexisting disability has been shown, the burden shifts to VA to establish clear and unmistakable evidence to rebut the presumption of aggravation.  Such evidence is simply not demonstrated.  

Thus, in light of the above discussion, the Board concludes that the totality of the evidence weighs in favor of the claim for service connection.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.  


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

The claim for entitlement to service connection for a cervical spine disorder must be remanded for further development.  

The Veteran asserts that he served on active duty in service, and ACDUTRA and INACDUTRA in the National Guard.  He maintains that he has a cervical spine disorder as a result of a fall during his National Guard service.  

The Veteran states that he has both ACDUTRA and INACDUTRA service during his service in the California Army National Guard.  The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002 & Supp. 2011).  Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2011).  

There is medical evidence of record that the Veteran was injured in November 1988.  Those records show that the Veteran was seen on November 10, 1988, and it is indicated that he fell backwards and hit his head five days earlier.  The RO determined that a Line of Duty Determination for a neck injury on November 5, 1988 is not available.  Additionally, an attempt was made to obtain the Veteran's California Army National Guard records from the National Personnel Records Center (NPRC). A Formal Finding of Federal Records Unavailability was associated with the claims folder in September 2007. That letter indicated that a letter was sent to the Veteran and a request was made to the NPRC to no avail. 

During his May 2010 Travel Board hearing, the Veteran testified that his Army National Guard (ANG) unit was, and still is located in Lakeport, California.  A review of the record did not show that any attempt was made to obtain the Veteran's ANG medical and/or personnel records from his unit.  The Board remanded the claim for such.  

As a result of the remand, the NPRC replied, indicating no evidence of National Guard service in November 1988.  The AMC/RO attempted to obtain records from the California National Guard, which is located in Sacramento, California.  That office submitted all of the personnel evidence that they stated that they had at their office.  This evidence consisted of his separation papers from the California National Guard, his National Guard retirement points history, and his National Guard retirement credits history.  No findings from the National Guard related to specific dates of ACDUTRA or INACDUTRA were submitted.  Points are not sufficient in an attempt to determine whether the Veteran was serving on ACDUTRA or INACDUTRA on November 5, 1988, when he fell and was hospitalized with an injury of the cervical spine. 

Further, while the California National Guard office stated that there was no additional personnel evidence, no attempt was made to specifically contact the Veteran's unit, which he testified, in May 2010, was located in Lakepoint, California.  An attempt to locate records from his unit indicating what his status was with the California National Guard on November 5, 1988 is necessary, prior to final adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army National Guard unit wherein the Veteran served, in Lakepoint, California, and obtain all personnel records during his period of ACDUTRA and INACDUTRA, most importantly, including a November 1988 Line of Duty determination, if there is one, and associate those records with the claims folder. The RO should also attempt to verify whether the Veteran was ACDUTRA or INACDUTRA on November 5, 1988.  Points are not helpful in this regard.  If no service records can be found, or if they have been destroyed, that fact should be so noted.   

2.  Readjudicate the issue of service connection for a cervical spine disorder on appeal and, thereafter, if the claim on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


